Dismissed and Memorandum Opinion filed July 26, 2007







Dismissed
and Memorandum Opinion filed July 26, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00444-CV
____________
 
IHSAN SHANTI, M.D., AND SHANTI PAIN AND
WELLNESS CLINIC, P.A, Appellants
 
V.
 
SHARON SPEARS, Appellee
 

 
On Appeal from the
189th District Court
 Harris
County, Texas
Trial Court Cause
No. 2007-05028
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 4, 2007.  On July 13, 2007, appellants filed
a motion to dismiss the appeal.  See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July
26, 2007.
Panel consists of Justices Anderson, Fowler, and Frost.